United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1622
                                   ___________

Charles Williams,                    *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
JoAnne B. Barnhart, Commissioner,    *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                         Submitted: September 6, 2002
                             Filed: September 11, 2002
                                  ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MELLOY, Circuit
      Judges.
                        ___________

PER CURIAM.

      Charles Williams appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Having carefully
reviewed the record, see Mittlestedt v. Apfel, 204 F.3d 847, 850-51 (8th Cir. 2000)
(standard of review), we affirm.


      1
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In his 1998 applications, Williams alleged disability since September 1993
from hypertension, high cholesterol, back and stomach problems, and arm weakness.
After a July 1999 administrative hearing, an administrative law judge (ALJ) found his
impairments, either alone or combination, not severe.

       Williams argues that the ALJ failed to follow the criteria for evaluating his
hypertension. We disagree. While the blood pressure readings before the ALJ reflect
that his hypertension was not well controlled by medication, there is no indication
that Williams met any of the criteria for the hypertensive-cardiovascular-disease
listing. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 4.03 (2001) (requiring evaluation
under criteria in listings for chronic heart failure, ischemic heart disease, visual
disorders, renal impairments, or vascular accidents of central nervous system).

       Contrary to Williams’s assertion, the ALJ did not err in finding his impairments
not severe. A consulting orthopedic physician opined that Williams’s orthopedic
problems did not preclude even heavy work; the physician who treated Williams for
hypertension did not advise him not to work; despite Williams’s claimed onset date
of September 1993, he did not seek medical treatment for any of his allegedly
disabling conditions until July 1998, after which he sought treatment only
sporadically; and Williams did not have his blood pressure routinely monitored so
that his hypertension could be treated properly. See Nguyen v. Chater, 75 F.3d 429,
431 (8th Cir. 1996) (sequential evaluation process may be terminated at Step 2 when
impairment or combination of impairments would have no more than minimal effect
on claimant’s ability to work).

       We decline to consider the new arguments Williams raises about the ALJ’s
failure to develop the record and the new evidence he submits, see Roberts v. Apfel,
222 F.3d 466, 470 (8th Cir. 2000); Delrosa v. Sullivan, 922 F.2d 480, 483-84 (8th
Cir. 1991), and his remaining arguments provide no basis for reversal.



                                          -2-
Accordingly, we affirm.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-